DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Patent Application Publication 2009/0006156 A1), in view of Mattingly et al. (US Patent Application Publication 2018/0189725 A1), Wannier et al. (US Patent Application Publication 2009/0276291 A1) and Hasan et al. (US Patent Publication 10,755,228 B1).
Regarding Claims 1, 8 and 15 Hunt teaches:
A computer-implemented method adjacency planning/ computer program product for adjacency planning comprising a non-transitory computer readable storage medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor to perform operations/ computing system for adjacency planning, including one or more processors and one or more memories configured to perform operations comprising (See ¶ [1794] - describes a data analytical platform that provides profiling according to certain product metrics including merchandising and product adjacencies and [1802] - describes a system operating on/ controlled by a computer and a computer program stored in memory on various hardware devices that is driven by processors to perform the operations of said computer program): 
defining, on a computing device, a plurality of location-based sales data for a plurality of products (See ¶ [0655-0657] - describes a system collecting overlapping data for products, including sales of said products in a particular display location); 
defining a plurality of association pairs from the plurality of products (See ¶ [0260-0262] - describes a system using a probabilistic approach to item aspect pair matching) by executing, via a machine learning system (See ¶ [0437] - describes a system using machine-learning algorithms), one or more sequence mining algorithms (See ¶ [0270], [0275] and [0290] - describes a system using sequence mining techniques) on the plurality of retail location-based sales data to define one or more sequential relationships between a subset of the plurality of products purchased during a plurality of transactions (See ¶ [0342-0343] - describes a system analyzing data gathered from numerous transactions over a period of time and positing relationships between at least various products from various transactions);       
determining a plurality of retail locations for the plurality of products based upon, at least in part, the plurality of location-based sales data for the plurality of products and the plurality of association pairs defined from the plurality of products (See ¶ [0264-0267] - describes a system using sales data for various products in various locations in a store as a measure to base product pair matching); 
 (See ¶ [0129] - describes a system retrieving and manipulating metadata through a data perturbation facility, among other means and [0136] - describes the data perturbation facility manipulating image data);
received based on the user selection in the user interface for at least one category, wherein the at least one category is determined using the metadata of the one or more images (See ¶ [0129] - describes a system retrieving and manipulating metadata through a data perturbation facility, among other means, [0136] - describes the data perturbation facility manipulating image data and [0296] - describes a user selecting multiple products based at least on a category of said products to query for data related to said products, wherein said selecting is through a click input on data presented graphically to said user), 
generating, (See ¶ [0531] - describes the system scoring product key performance indicators (KPI), among other types of KPIs and [0597-0598] - describes the system optimizing performance with neural networks and other optimization models); 
determining one or more associate pairs between the plurality of products based on (See ¶ [0260-0262] - describes a system using a probabilistic approach to item aspect pair matching) , wherein each of the plurality of products of the one or more associate pairs have a similar (See ¶ [0150] - describes a system determining similarity between products based on probabilistic weights of product attributes and threshold values of said probabilistic weights [0260-0262] - describes a system using a probabilistic approach to item aspect pair matching) between a flattened layer (See ¶ [0291] - describes the system using a flat data storage approach) 
(See ¶ [0253] - describes the system using similarity based analysis of at least products to match items and group them physically in a store as well as electronically in a database, [0260-0262] - describes a system using a probabilistic approach to item aspect pair matching, [0539] - describes the system analyzing sales of products matched together and featured on an end-cap display, wherein said end-cap display area is the maximum allowable distance between any of the products that are determined to qualify for said end-cap display area placement, [0531] - describes the system scoring product key performance indicators (KPI), among other types of KPIs and [1794] - describes a data analytical platform that provides profiling according to certain product metrics including merchandising and product adjacencies).
Hunt does not explicitly teach:
generating a planogram on a user interface, the planogram including placement of at least a portion of the plurality of products within a retail space.  This is taught by Mattingly (See ¶ [0036] - describes a computer system generating planograms for retail items in retail locations, ¶ [0043] - describes said system displaying said planogram on a user interface and [0059] - describes the planogram layout relative to two-dimensional or three-dimensional space).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a graphical display of analyzed product data, such as a planogram on a user device, in a system that analyzes data to optimize an owner’s goal, such as maximizing sales, thereby further enhancing the accuracy and efficiency of said data analysis system.
Hunt or Mattingly do not explicitly teach:
receiving one or more images of the plurality of products, wherein the one or more images received are selected by a user in a user interface… the plurality of products, fashion-ability, at least the fashion-ability score for each of the plurality of products, fashion-ability score within a pre-Page 2 of 20Application No.: 16/047,162Docket No.: P201800429US01Reply to Office Action dated September 30, 2021defined threshold.  This is taught by Wannier (See ¶ [0099] - describes a system scoring and matching garments, [0145-0151] - describes said system displaying said matching and scoring garments based on color and fashion suitability rules and [0159-0164] - describes the system using pictures of products as a parameter to group multiple products, wherein said grouping is in part based on a user clicking on a user interface).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate fashion parameters in a system that scores and matches at least fashion products, thereby further enhancing the accuracy of said system.
Hunt, Mattingly or Wannier do not explicitly teach:
selecting a neural network trained in differentiating one or more images of the plurality of products for at least one category, wherein the neural network is selected based on attributes of pre-identified images utilized in training the neural network, wherein the attributes of the pre-identified images are associated with the at least one category of the plurality of products (See Hasan Col. 9 lines 1-16 - describes a system for product image based training of an inventory management model for fashion products using a neural network comprising color coded groupings of said fashion products, Col. 10 line 43 - Col. 11 line 13 - describes the system recognizing product categories based on attributes of said products and Col. 13 lines 6-10 - describes the system identifying a color of a fashion product based on color groupings generated during training of a color based neural network and selecting said color); 
meta data associated with the one or more images of … using the neural network selected, wherein the metadata associated with the one or more images is non-visual (See Hasan Col. 10 line 43 - Col. 12 line 48 - describes the system using numerous data points comprising the visual and non-visual types of metadata as described by the specification of the instant application), 
multi-contextual visual similarity analysis of each of the plurality of products and a visual similarity based on the multi-contextual visual similarity analysis (See Hasan Col. 9 line 49 - Col. 10 line 21 - describes the system grouping similar fashion products together based multiple visually recognizable types of context about said fashion products, such as type and color [e.g.: a dress being one of four colors]) wherein the multi-contextual visual similarity analysis includes converting the one or more images of the plurality of products into pixel intensities across channels (See Hasan Col. 9 line 17 - Col. 10 line 21 - describes the system converting pixel color density from images of products into binary code to allow the system to group products based on shades of color, e.g., recognizing a light or dark red dress or a light or dark blue dress), performing dimension reduction to reduce a computational load (See Hasan Col. 13 line 25 - Col. 14 line 23 - describes the system recognizing products in images and cropping said images into a standard size during a pre-processing phase to reduce background noise of data within said images, thereby reducing processing load during the image processing phase [after pre-processing]), and applying a vector similarity formula on a plurality of obtained vectors from the one or more images of the plurality of products (See Hasan Col. 11 line 14 - Col. 12 line 12 - describes the system using image data to group products of similar colors together and Col. 14 line 50 - Col. 16 line 12 - describes the system using feature vectors to determine the similarities between products based on color as well as other attributes), 
of each of the one or more images of the plurality of fashion products obtained from a last fully connected layer of the neural network determined based on the multi-contextual visual similarity analysis See Hasan Col. 16 line 26-43 - describes the system yielding a final layer as an output between two feature vectors, which are used to determine a degree of similarity between two or more different images as discussed above, wherein said yielding results in a fully connected neural network layer). It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate image-based training of a neural network in a system that uses neural networks and other data processing models to optimize performance, thereby further enhancing the accuracy and efficiency of said system.
Regarding Claims 2, 9 and 16 modified Hunt teaches:
The computer-implemented method/ computer program product/ computing system of claim 1, 8 and 15, wherein the plurality of products include a plurality of fashion products and defining the plurality of association pairs from the plurality of fashion products is based upon (See ¶ [1121] - describes clothing as a product category considered by the system), 


modified Hunt does not teach:
at least in part, one or more of a plurality of fashion-ability scores representative of the plurality of fashion products and a visual similarity between the plurality of fashion products.  This is taught by Wannier (See ¶ [0099] - describes a system scoring and matching garments and [0145-0151] - describes said system displaying said matching and scoring garments based on color and fashion suitability rules).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate fashion parameters in a system that scores and matches at least fashion products, thereby further enhancing the accuracy of said system.
Regarding Claims 4 and 11, modified Hunt teaches:
The computer-implemented method/ computer program product/ computing system of claim 1 and 8, wherein determining the plurality of retail locations for the plurality of products includes: 
receiving a selection of a marketing objective from a plurality of marketing objectives (See ¶ [0508] - describes a system yielding data in such a granular manner that it allows tracking of several forms of sales and marketing objectives/ goals).
Regarding Claims 5, 12 and 19, modified Hunt teaches:
The computer-implemented method/ computer program product/ computing system of claim 4, 11 and 18, wherein determining the plurality of retail locations for the plurality of products includes: determining the plurality of retail locations for the plurality of products based upon, at least in part, the received marketing objective selection (See ¶ [0515] - describes a system yielding at least a number of displays needed to reach certain designated sales and marketing objectives/ goals).
Regarding Claims 6, 13 and 20, modified Hunt teaches:
The computer-implemented method/ computer program product/ computing system of claim 1, 8 and 15, wherein the plurality of retail locations for the plurality of products includes relative positioning of the plurality of products with respect to one another based upon, at least in part, the plurality of retail location-based sales data for the plurality of products and the defined plurality of association pairs from the plurality of products (See ¶ [1240-1241] - describes a system assigning product display locations based at least on sales data of said products as well as sales data of other products already considered similar [or paired] with said products).
Regarding Claims 7 and 14, modified Hunt teaches:
The computer-implemented method/ computer program product/ computing system of claim 1 and 8, 

modified Hunt does not teach:
wherein generating the planogram on the user interface includes: 
inserting a plurality of images representative of the at least a portion of the plurality of products into the planogram at the determined plurality of retail locations for the at least a portion of the plurality of products.  This is taught by Mattingly (See ¶ [0061] - describes a system capturing images of a prepared display and comparing said images to the appropriate planogram for said display to ensure accuracy of product arrangement).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an image reference check in a system that uses images as the primary method of information communication, such as a planogram, thereby further enhancing the accuracy and efficiency of said system.
Regarding Claim 18, modified Hunt teaches:
The computing system of claim 15, wherein receiving information associated with the user accessing a first website includes associating one or more fashion products with the user accessing the first website (See ¶ [1428] - describes a system analyzing product sales that are conducted through user profiles on websites, [1121] - describes said products as comprising fashion items, such as clothing and [0570] - describes customer profiles comprising multiple types of product related data for analysis).

Response to Remarks
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 112:  
Amended claim 18 has resolved the previous issues regarding antecedent basis therefore, the previous rejection under 35 U.S.C. § 112 is withdrawn.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 1, 8 and 15 as being an “improvement in computer-related technology as well as an improvement to at least the field of adjacency planning” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is withdrawn.  The amended limitations of independent claims 1, 8 and 15 showing the invention of the instant application converting the one or more images of the plurality of products into pixel intensities across channels, performing dimension reduction to reduce a computational load, and applying a vector similarity formula on a plurality of obtained vectors from the one or more images of the plurality of products discloses a process for improving computing technology and is therefore significantly more than an abstract idea.  
Dependent claims 2, 4-7, 9, 11-14, 16 and 18-20, by their respective dependencies on independent claims 1, 8 and 15 are also now significantly more than an abstract idea.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Mattingly, Wannier and Hasan in the invention of Hunt, as a whole.  
While the applicant points to ¶ [0028] of Wannier to determine how Wannier deals with matching garments to generate fashion-ability scores and association pairs as disclosed by the instant application, the cited sections of Wannier above regarding independent claims 1, 8 and 15 do not rely on ¶ [0028] to teach said fashion-ability scores.  Further, Hunt, as noted above regarding independent claims 1, 8 and 15 teaches deep learning neural network for generating association pairs between multiple products, wherein said neural network uses flat data structures for analyzing data and generating outputs.  Further yet, Hasan teaches grouping garments [products] based on color intensity [density] based on visual similarity, which is based on a decision [output] of the system that is represented as the final layer that is fully connected to the neural network of Hasan.  
Therefore, the combination of Hunt, Mattingly, Wannier and Hasan does in fact teach all of the limitations of the claims of the instant application as they are currently disclosed.  The applicant is reminded that the citation of Hunt, Mattingly, Wannier and Hasan needs to be considered as a whole, not just the sections cited by the examiner.    



Conclusion       
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627